United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3510
                                  ___________

Henry J. Langer; Patricia K. Langer,       *
                                           *
               Petitioners,                *
                                           *
        v.                                 *
                                           * Appeal from the United States
Commissioner of Internal Revenue,          * Tax Court.
                                           *
               Respondent.                 * [UNPUBLISHED]
                                           *
-------------------------------------      *
                                           *
Henry J. Langer; Patricia K. Langer,       *
                                           *
               Petitioners,                *
                                           *
        v.                                 *
                                           *
Commissioner of Internal Revenue,          *
                                           *
               Respondent.                 *
                                      ___________

                            Submitted: August 21, 2006
                               Filed: August 28, 2006
                                ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.
      Henry J. and Patricia K. Langer appeal the adverse decision of the United States
Tax Court1 concerning levies to collect 1990 and 1991 federal income-tax liabilities,
and their related request for an interest abatement. We affirm for the reasons stated
by the Tax Court in its well-reasoned decision. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Diane L. Kroupa, United States Tax Court Judge.

                                         -2-